DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response and amendments to the claims, filed 02/22/2022, have been received and entered.  
Claims 1-20 are pending.

Response to Arguments
Applicants' arguments, filed 02/22/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Terminal Disclaimers
	The Terminal Disclaimers filed 2/22/2022 have been received, entered, and approved.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/22/2022 was filed after the mailing date of the Non-Final Office Action on 11/15/2021.  The submission is in compliance 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4 and 7-11 remain rejected under 35 U.S.C. 103(a) as being unpatentable over HATAKEYAMA ET AL. (Geriatr. Gerontol. Int., 2008, vol. 8, pages 59-61) and RIETHMULLER ET AL. (Arzneimittel-Forschung, 1994, vol. 44, no. 10, pages 1136-1140) in view of HANSEN ET AL. (Clinical Interventions in Aging, 2008, vol. 3, no. 2, pages 211-225).

Claimed Invention
	The instant claims are drawn to pharmaceutical compositions comprising about 4 mg to 50 mg azelastine and donepezil or rivastigmine or galanthamine. See Claim 1.
	Claims 2-4 and 7-11 depend directly or indirectly from Claim 1.
	
Teachings of HATAKEYAMA ET AL.
Hatakeyama et al. teach administration of azelastine hydrochloride 1 mg two times per day to patients having Alzheimer’s disease (AD), vascular dementia (VD), or Alzheimer’s disease with cerebrovascular disease (CVD).  See page 59, right column, first full paragraph; Table 1; Figure 1.
Hatakeyama et al. teach that significant improvements in Neuropsychiatric Inventory (NPI) were observed in the azelastine hydrochloride group. See paragraph bridging pages 59-60.

Teachings of RIETHMULLER ET AL.
	Riethmuller et al. teach administration of single oral doses of azelastine hydrochloride tablets to 12 healthy volunteers. Riethmuller et al. teach dose linearity was demonstrated for 2.2, 4.4, 8.8 and 17.6 mg of azelastine hydrochloride. Riethmuller et al. teach independently of the dosages administered the overall tolerance proved to be very good and according to this trial the therapeutic range is wide enough to recommend 4.4 mg b.i.d. or single doses of 8.8 mg of azelastine hydrochloride per day for therapy in adult patients. See Abstract.

et al. and Riethmuller et al. thus disclose solid oral pharmaceutical compositions (Claims 1 and 10-11), e.g., tablets (Claim 3), comprising “about 4 mg to 50 mg” azelastine hydrochloride (Claim 1), e.g., a 4.4 mg tablet of azelastine hydrochloride for administration twice a day (b.i.d.) or an 8.8 mg tablet of azelastine hydrochloride for administration in a single dose to adult human patients (Riethmuller et al.).

	The combined teachings of Hatakeyama et al. and Riethmuller et al. differ from the instant claims in that they do not disclose combining azelastine with donepezil or rivastigmine or galanthamine.

Teachings of HANSEN ET AL.
	Hansen et al. teach pharmacologic treatments for Alzheimer’s disease include the cholinesterase inhibitors donepezil, galantamine, and rivastigmine.  See Abstract.
	Hansen et al. disclose numerous clinical trials of donepezil, galantamine, or rivastigmine in patients with Alzheimer’s disease.  See Table 1.
	With regard to doses, donepezil was administered at daily doses of 5-10 mg, galanthamine was administered at daily doses of 16-24 mg, and rivastigmine was administered at daily doses of 6-12 mg. See Table 1; Figure 1.

	Hansen et al. thus suggest pharmaceutical compositions comprising “up to about 23 mg” donepezil, “up to about 9.5 mg” rivastigmine, and “up to about 24 mg” galanthamine as recited in Claim 4 for use in the treatment of Alzheimer’s disease.
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 
In the present case, Hatakeyama et al. teach administering an effective amount of a pharmaceutical composition comprising azelastine hydrochloride to patients having Alzheimer’s disease (AD), vascular dementia (VD), or Alzheimer’s disease with cerebrovascular disease (CVD). Riethmuller et al. teach administration of single oral doses of azelastine hydrochloride tablets to 12 healthy volunteers; teach dose linearity was demonstrated for 2.2, 4.4, 8.8 and 17.6 mg of azelastine hydrochloride; teach independently of the dosages administered the overall tolerance proved to be very good and according to this trial the therapeutic range is wide enough to recommend 4.4 mg b.i.d. or single doses of 8.8 mg of azelastine hydrochloride per day for therapy in adult patients.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Here, the cited prior art teaches azelastine hydrochloride, administered at a dose of 2 mg/day (1 mg, twice per day), provides significant improvements in Neuropsychiatric Inventory (NPI) scores in patients with Alzheimer’s disease, vascular dementia, or Alzheimer’s disease with cerebrovascular disease (CVD).  The cited prior art recommends oral tablet dosages of 4.4 mg b.i.d. or single doses of 8.8 mg for administration to adult patients, based on dose linearity, overall tolerance, and wide therapeutic range.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to formulate azelastine hydrochloride at the dosage recommended in Riethmuller et al., i.e., 4.4 mg b.i.d. or single doses of 8.8 mg, for administration to adult patients having Alzheimer’s disease, vascular dementia, or Alzheimer’s disease with cerebrovascular disease (CVD) as taught in Hatakeyama et al.  A person of ordinary skill in the art would expect that if a dose of 2 mg/day is therapeutically effective in such patients as taught in Hatakeyama et al., that higher dosages, known to be safe and tolerable, would also be therapeutically effective as suggested by the teachings of Riethmuller et al.
With regard to combination therapy, the claimed donepezil, rivastigmine, and galanthamine are known cholinesterase inhibitors administered for the treatment of Alzheimer’s disease. See Hansen et al.  
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to formulate a pharmaceutical composition comprising azelastine in combination with donepezil, rivastigmine, or galanthamine.  One motivation to do so is because each of the therapeutics have been individually taught in the prior art to be useful in treating patients with Alzheimer’s disease, and therefore, they would also be expected to be useful in treating Alzheimer’s disease when used in combination therapy.  
	Claims 2 and 7 can be said to differ from the combined teachings of the cited prior art in the amounts of donepezil, rivastigmine, and/or galanthamine. Whereas Hansen et al. teach donepezil was administered at daily doses of 5-10 mg, galanthamine was administered at daily doses of 16-24 mg, and rivastigmine was administered at daily doses of 6-12 mg to Alzheimer’s disease patients, Claim 2 requires the azelastine is present in an amount that is 2-50 times as much as the donepezil, rivastigmine, or galanthamine.  Claim 7 requires the amount of donepezil is an amount of about 1 mg to about 4 mg, rivastigmine is an amount of about 1 mg to about 2 mg, or galanthamine is an amount of about 1 mg to about 3 mg. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014) (reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 
Here, Applicants define “about” to mean ± 10%, e.g., “about 5 mg” can mean 4.5-5.5 mg. See Specification at page 8, [0029]. As such, the recited amounts of donepezil, i.e., “about 1 mg to about 4 mg” mean 0.9 mg to 4.4 mg.  The lowest dose of donepezil taught in Hansen et al. is 5 mg, which does not “overlap” with the claimed range of 0.9 mg to 4.4 mg but is close enough to render administration of 4.4 mg donepezil prima facie obvious, particularly in combination with another therapeutic agent. 
Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, administration of azelastine and donepezil, rivastigmine, or galanthamine to patients with Alzheimer’s disease were all known to have therapeutic efficacy.  Combining azelastine and donepezil, rivastigmine, or galanthamine in a composition for administration to patients with Alzheimer’s disease would have been prima facie obvious to a person of ordinary skill in the art for the reasons discussed supra.  It is therefore not inventive to discover the optimum amounts of azelastine and donepezil, rivastigmine, or galanthamine in combination therapy of Alzheimer’s disease patients by routine experimentation.



Response to Arguments
	Applicant asserts that the Office has not made a prima facie case of obviousness showing the reference combination teaches or suggests all of the claimed features.  See Applicant Arguments/Remarks at page 7, first full paragraph.  Applicant appears to be asserting that there is no teaching or suggestion in the art to combine azelastine hydrochloride and donepezil, rivastigmine, or galanthamine in a pharmaceutical composition.  Id. at second full paragraph.  In support of this assertion, Applicant cites to ATD Corp. v. Lydall, Inc., 159 F.3d 534, 546, 48 USPQ2d 1321 (Fed. Cir. 1998) for its holding that “[O]bviousness cannot be based on the hindsight combination of components selectively culled from the prior art to fit the parameters of
the patented invention” because “[t]here must be a teaching or suggestion within the prior art, or
within the general knowledge of a person of ordinary skill in the field of the invention, to look to
particular sources of information, to select particular elements, and to combine them in the way
they were combined by the inventor.”  Applicant also cites to In re Geiger, 815 F.2d 686 (CAFC 1987) for its reversal of a Board decision of obviousness as at best an obvious to try rationale, even though each component was known to be conventionally employed in the art for treating water systems.
	In response, the Examiner respectfully submits that the holdings in both of these cases are not material to the facts at issue here at least because neither of these cases relate to combining known pharmaceutically active agents.  At issue in ATD Corp. v. Lydall, Inc. was a selection of specific components from very crowded art with no evidence or suggestion to select the specific components ATD’s inventors selected.  In fact, witnesses themselves provided “cogent evidence that one of ordinary skill would not have deemed it obvious to compress the layers of an insulating device for heat sink purposes.”  Such is not the case here.  There is no evidence of record that In re Geiger also does not relate to pharmaceutical compositions, let alone combining two known pharmaceutically active agents known to be administered to the same subject population.  At issue in In re Geiger was a method of inhibiting scale formation on and corrosion of metallic parts in cooling water systems by use of compositions containing (1) a sulfonated styrene/maleic anhydride (SSMA) copolymer, (2) a water soluble zinc compound, and (3) an organo-phosphorus acid compound or water soluble salt thereof.  One piece of art taught cooling water systems of scale and corrosion prevention composition comprised of a polymeric component in combination with one or more compounds selected from the group consisting of inorganic phosphoric acids and water soluble salts thereof, phosphonic acids and water soluble salts thereof, organic phosphoric acid esters and water soluble salts thereof, and polyvalent metal salts (Li patent). There was no disclosure of the specific copolymer, SSMA, as required in the claims at issue in the Li patent. Another patent, the Snyder patent, disclosed a method for treating cooling water systems prone to scale formation by the addition of a composition comprised of an acrylic acid/lower alkyl/hydroxy acrylate copolymer and another polymeric component, which may be SSMA or a styrene/maleic anhydride (SMA) copolymer. Yet another patent, the Hwa patent, was directed to a method for treating boiler water systems that are prone to scale formation by addition of a composition comprised of SSMA and an organo-phosphorus acid compound. The court held that there was no teaching, suggestion, or incentive supporting the combination of the three specific components in the claims.  Here, however, in the pharmaceutical art it is standard, common practice to combine active agents known to be effective in treating the same subject population.  The expectation of a person of ordinary skill in the art is 
	Applicant next argues that “[n]onetheless, claim 1 is amended to provide a composition comprising ‘about 4 mg to 50 mg azelastine’ and claim 6 is amended to provide a composition comprising ‘about 10 mg to 50 mg’ azelastine”.  See Arguments at pages 7-8.  Applicant argues Hatakeyama teaches 1-2 mg daily, while Riethmuller teaches one-time administration of higher amounts.  For reasons supplied in the attached Rule 1.132 Declaration (filed in U.S. Patent Application No. 16/418,614), Applicant asserts that “[r]esults from an acute toxicity study cannot be applied or even extrapolated to long term therapeutic use for patients (such as multiple doses in a day or days or weeks).”
	In response, the Examiner respectfully submits the Rule 1.132 Declaration is unavailing because it is not even directed to the claims of record.  For example, the Declaration makes reference to amounts of azelastine, i.e., “such as claimed by Applicant, 10-50 mg azelastine”, that are in fact not the amounts claimed in Claims 1 and 4.  To be clear, it is the lower end of the claimed range, i.e., 4 mg, that is prima facie obvious, which lower end was not recited in the claims at issue in U.S. Patent Application No. 16/418,614 to which the Rule 1.132 was directed. 
In response to Applicant’s argument that Hatakeyama further weakens the suggestion by Riethmuller that doses of up to 8.8 mg per day could be acceptable for long term administration, disclosing “three participants who continued azelastine hydrochloride therapy suffered from sleepiness...among these patients, the treatment was well-tolerated when the dose was reduced from 2 to 1 mg/day” and thus suggesting a reduction in dose instead (Hatakeyama, page 60), the Examiner submits that a person of ordinary skill in the art would not construe “sleepiness” to be a overall tolerance proved to be very good and according to this trial the therapeutic range is wide enough to recommend 4.4 mg b.i.d. or single doses of 8.8 mg of azelastine hydrochloride per day for therapy in adult patients. 
	In response to Applicant’s argument that there is no guidance provided by the references cited to “pick Applicant’s claimed combination” from the numerous drugs available for treating Alzhimer’s disease, the Examiner respectfully submits that the reason a person of ordinary skill in the art would pick these drugs is the same reason that Applicant did – they are the most well-known drugs administered to treat patients with Alzheimer’s disease as evidenced by the teachings of Hansen.  Respecting the claimed amounts, the Examiner has detailed above why the claimed amounts are prima facie obvious.

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/James D. Anderson/Primary Examiner, Art Unit 1629       
                                                                                                                                                                                                 UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038